In a medical malpractice action, the defendant N. C. Shah appeals from an order of the Supreme Court, Queens County (Santucci, J.), dated September 17, 1987, which directed a hearing to aid in the disposition of his motion to dismiss the complaint insofar as asserted against him, on the ground of lack of personal jurisdiction. The appeal purportedly brings up for review so much of an order of the same court, dated January 25, 1988, as, upon reargument, adhered to the original determination (CPLR 5517 [b]).
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal as of right lies from an order which directs a judicial hearing to aid in the disposition of a motion (see, Astuto v New York Univ. Med. Center, 97 AD2d 805). Thus, the appeal from the order dated September 17, 1987 is dismissed and review of the superseding order dated January 25, 1988, which merely adhered to the court’s original determination directing a hearing and did not decide the motion to dismiss, is inappropriate. Lawrence, J. P., Sullivan, Harwood and Balletta, JJ., concur.